Case 4:19-cv-04717-PJH Document 40 Filed 08/28/19 Page 1 of 10
Case 4:19-cv-04717-PJH Document 40 Filed 08/28/19 Page 2 of 10
Case 4:19-cv-04717-PJH Document 40 Filed 08/28/19 Page 3 of 10
Case 4:19-cv-04717-PJH Document 40 Filed 08/28/19 Page 4 of 10
Case 4:19-cv-04717-PJH Document 40 Filed 08/28/19 Page 5 of 10
Case 4:19-cv-04717-PJH Document 40 Filed 08/28/19 Page 6 of 10
Case 4:19-cv-04717-PJH Document 40 Filed 08/28/19 Page 7 of 10
Case 4:19-cv-04717-PJH Document 40 Filed 08/28/19 Page 8 of 10
Case 4:19-cv-04717-PJH Document 40 Filed 08/28/19 Page 9 of 10




 EXHIBIT A
                    Case 4:19-cv-04717-PJH Document 40 Filed 08/28/19 Page 10 of 10

 IMPACT OF MEDI-CAL EXPANSION: SANTA CLARA VALLEY HEALTH & HOSPITAL SYSTEM
 What has coverage expansion meant to SCVHHS?                       A repeal of the Medi-Cal expansion
   Fewer Uninsured Patients: In Santa Clara County, Medi-Cal        could result in SCVHHS losing over
   expansion and Covered California have reduced the uninsured
   rate from 10.9% to 4.9% for Santa Clara County residents.        $250 million in revenue every year.
   Santa Clara Valley Medical Center: Hospital and Clinics is the
   primary care provider to more than 68,000 people who have        A dramatic increase in the number of uninsured, coupled
   gained coverage through Medi-Cal since 2014.
                                                                      with a loss of funding, could destabilize Santa Clara
   Higher Value Care: The expansion of Medi-Cal has created                  County’s health care delivery system.
   a more stable coverage landscape, which has enabled Santa
   Clara Valley Health & Hospital System to focus investments
   on better care coordination, increased access, and improved
   health outcomes for patients.

   Santa Clara Valley Medical Center: Hospital and Clinics
   (SCVMC) was able to undertake efforts to expand its primary
   care capacity, strengthen its technology infrastructure, and
   better manage its patient population. SCVMC increased its
   primary care paneled capacity by 20% between Novem-
   ber 2013 and February 2017, and decreased wait times for
   primary care appointments from 53 days to less than 48
   hours with the implementation of urgent care and same day
   appointment availability throughout its Ambulatory Care
   clinics. SCVMC also developed a program to provide care
   management support for patients with chronic conditions,
   which resulted in more than four times fewer emergency                                                   Photos: Santa Clara Valley Health & Hospital System
   department visits among program participants.

   These improvements help ensure that patients can be seen in                    What happens to California
   more appropriate and cost-effective primary and preventive                if coverage expansion is repealed?
   care settings, rather than in very costly emergency settings.
                                                                      More Uninsured: CA’s uninsured rate is expected to double,
                                                                                      to over 17%.

           What happens to Santa Clara County                        Economic Impact: The state estimates a $16 billion loss in
            if coverage expansion is repealed?                                        federal revenue with the repeal of the
                                                                                      Medicaid expansion and another $5 billion
                                                                                      with the elimination of tax subsidies for
  More Uninsured: An estimated 187,000 individuals would
                                                                                      enrollees in Covered California.
                  lose coverage through Medi-Cal or Covered
                  California in Santa Clara County.                           Job Loss: An estimated 200,000 Californians could
                                                                                        lose their jobs, with most losses projected
Economic Impact: A repeal of the Medi-Cal expansion could result
                                                                                        in health care.
                 in Santa Clara Valley Health & Hospital System
                 losing over $250 million in revenue every year.
                                                                    ABOUT SANTA CLARA VALLEY HEALTH & HOSPITAL SYSTEM


 We urge that any action to repeal the Affordable Care Act          Santa Clara Valley Health & Hospital System (SCVHHS) is
                                                                    Santa Clara County’s public health care system, and SCVMC is
 preserve the Medicaid expansion and be coupled with                at the heart of the county’s health care safety net, providing
 an adequate, simultaneous replacement that ensures the             inpatient, emergency, primary, and specialty care.
 same level of coverage and quality of benefits.                    SCVMC’s 574 bed hospital delivers nearly 25,000 admissions
                                                                    annually and its ED and county-wide health centers provide
                                                                    nearly 800,000 outpatient visits annually.

                                                                    Santa Clara Valley Health & Hospital System is one of the largest
caph.org                                                            employers in the county, providing more than 7,500 jobs.
